UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26119 UONLIVE CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0629754 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5/F, Guangdong Finance Building, 88 Connaught Road West, Hong Kong (Address of principal executive offices) (Zip Code) (011) (852) 2116-3560 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☐ No☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☐ No☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☒No ☐ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. ☐Yes ☐No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 20, 2014, there were 1,996,355 shares of $0.001 par value common stock issued and outstanding. FORM 10-Q UONLIVE CORPORATION INDEX Page PART I. Financial Information 1 Item 1.Financial Statements (Unaudited). 1 Item 2.Management’s Discussion and Analysis of Financial Condition and results of Operation. 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4.Controls and Procedures. 16 PART II. Other Information 16 Item 1.Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3.Defaults Upon Senior Securities. 16 Item 4.Mine Safety Disclosures. 17 Item 5.Other Information. 17 Item 6.Exhibits. 17 Signatures 18 PART I –FINANCIAL INFORMATION Item 1. Financial Statements UONLIVE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2011 (Currency expressed in United States Dollars (“US$”), except for number of shares) March 31, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS ’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Amount due to a shareholder Total current liabilities Long-term liabilities: Note payable to a shareholder Total liabilities Commitments and contingencies Stockholders’ deficit: Series A, Convertible preferred stock, $0.001 par value; 10,000,000 shares authorized, 500,000 shares issued and outstanding, respectively Common stock, $0.001 par value; 200,000,000 shares authorized; 1,996,355 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to the condensed consolidated financial statements. 1 UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended March 31, REVENUES, NET - Related party $ - $ Total revenues, net - COST OF REVENUE (exclusive of depreciation) - ) GROSS LOSS - ) Operating expenses: Sales and marketing - General and administrative Total operating expenses LOSS BEFORE INCOME TAXES ) ) Income tax expense - - NET LOSS $ ) $ ) Other comprehensive income: - Foreign currency translation (loss) gain ) COMPREHENSIVE LOSS $ ) $ ) Net loss per share – Basic and diluted $ ) $ ) Weighted average common shares outstanding – Basic and diluted See accompanying notes to the condensed consolidated financial statements. 2 UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Deposits and other receivables - Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from financing activities: Advances from a shareholder Net cash provided by financing activities Effect of exchange rate change on cash and cash equivalents 19 ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - See accompanying notes to the condensed consolidated financial statements 3 UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2012 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Series A Convertible preferred stock Common stock Additional paid Accumulated Accumulated other comprehensive Total stockholders’ No. of shares Amount No. of shares Amount incapital deficit income (loss) deficit Balance as of January 1, 2012 $ ) $ ) $ ) Net loss for the period - ) - ) Foreign currency translation adjustment - ) ) Balance as of March 31, 2012 $ ) $ ) $ ) See accompanying notes to the condensed consolidated financial statements 4 UONLIVE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENT S FOR THE THREE MONTHS ENDED MARCH 31, 2012 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) NOTE － 1BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States (“GAAP”), and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of December 31, 2011 which has been derived from audited financial statements and these unaudited condensed consolidated financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended March 31, 2012 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2012 or for any future periods. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Management’s Discussion and the audited financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December 31, 2011. NOTE － 2DESCRIPTION OF BUSINESS AND ORGANIZATION Uonlive Corporation (“UOLI” or the “Company”) was incorporated under the laws of the State of Nevada on January 29, 1998 as Weston International Development Corporation. On July 28, 1998, its name was changed to Txon International Development Corporation. On September 15, 2000, the Company changed its name to China World Trade Corporation. On July 2, 2008, the Company further changed its name to Uonlive Corporation. UOLI, through its subsidiaries, engaged in the provision of online multimedia and advertising service and the operation of online radio stations in Hong Kong. UOLI and its subsidiaries are hereinafter collectively referred to as the “Company”. NOTE － 3GOING CONCERN UNCERTAINTIES These condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future. For the three months ended March 31, 2012, the Company has incurred a continuous loss of $140,898 and experienced negative cash flows from operations of $94,989 with an accumulated deficit of $3,497,615 as of that date . The continuation of the Company is dependent upon the continuing financial support of shareholders. Management believes the existing stockholders will provide the additional cash to meet the Company’s obligations as they become due. However, there is no assurance that the Company will be successful in securing sufficient funds to sustain the operations. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. These condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result in the Company not being able to continue as a going concern. 5 UONLIVE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENT S FOR THE THREE MONTHS ENDED MARCH 31, 2012 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) NOTE － 4SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements reflect the application of certain significant accounting policies as described in this note and elsewhere in the accompanying condensed consolidated financial statements and notes. ● Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the periods reported. Actual results may differ from these estimates. ● Basis of consolidation The condensed consolidated financial statements include the financial statements of UOLI and its subsidiaries. All significant inter-company balances and transactions within the Company have been eliminated upon consolidation. ● Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. ● Accounts receivable Accounts receivable consist primarily of trade receivables. Accounts receivable are recognized and carried at original invoiced amount less an allowance for any uncollectible accounts. Management reviews and adjusts this allowance periodically based on historical experience, current economic climate as well as its evaluation of the collectibility of outstanding accounts. The Company evaluates the credit risks of its customers utilizing historical data and estimates of future performance. The Company did not provide an allowance for doubtful accounts, nor have been any write-offs during the periods presented. ● Plant and equipment Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational: Expected useful life Furniture, fittings and office equipment 5 years Computer and broadcasting equipment 5 years Expenditure for maintenance and repairs is expensed as incurred. The gain or loss on the disposal of plant and equipment is the difference between the net sales proceeds and the carrying amount of the relevant assets and is recognized in the statement of operations. Depreciation expense for the three months ended March 31, 2012 and 2011 was $3,238 and $3,562, respectively. ● Impairment of long-lived assets Long-lived assets primarily include plant and equipment. In accordance with Accounting Standards Codification (“ASC”) ASC Topic 360-10-5, “
